PER CURIAM:
Ruben Flores-Rosales appeals the district court’s order denying relief on his Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971) action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Flores-Rosales v. GEO Group, Inc., 5:04-ct-000623-H (E.D.N.C. filed Nov. 22, 2004 & entered Dec. 8, 2004; June 7, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.